EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on 5/4/21.

The application has been amended as follows: 
In claim 1, line 4 of the claim, after “pole piece, wherein”, insert --a cross-section of--.
In claim 1, at the end of the claim, insert --, a top surface and a bottom surface of each arcuate member extends vertically and circumferentially away from the first attachment portion--.
Cancel claim 6.

In claim 8, at the end of the claim, insert --, a top surface and a bottom surface of each arcuate member extends vertically and circumferentially away from the first attachment portion--.
In claim 14, line 5 of the claim, after “pole piece, wherein”, insert --a cross-section of--.
In claim 14, at the end of the claim, insert --, a top surface and a bottom surface of each arcuate member extends vertically and circumferentially away from the first attachment portion--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a pole piece/apparatus for a torque motor/method of constructing a torque motor having the combination of a cross-section of the arcuate member are devoid of any holes or apertures with a top surface and a bottom surface of each arcuate member extends vertically and circumferentially away from the first attachment portion in combination with the rest of claims 1 or 8 or 14.  The examiner would like to note that the cross-section language was used such that the hole through the circular path was not read on by the claims and the top and bottom surface language was added to differentiate over Cichon and de la Chevasnerie and the other cited prior art as the bottom surface is seen to do so but not the top surface as it is flat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921